Citation Nr: 1529869	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee condition secondary to the service-connected disability of right knee patellofemoral syndrome.

2.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for instability of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2003 through April 2007.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  This decision, in pertinent part, denied entitlement to service connection for a left knee condition, and continued evaluations of 10 percent each for right knee patellofemoral syndrome and right knee instability.

The issues of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's patellofemoral syndrome of the right knee was manifested by extension limited to 5 degrees, and flexion limited by no less than 90 degrees.

2.  Throughout the rating period on appeal, the Veteran's instability of the right knee was no more than slight.

3.  Throughout the rating period on appeal, the Veteran's right knee disability was not manifested by dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints; ankylosis; symptomatic removal of semilunar cartilage; impairment or nonunion of the tibia and fibula; or genu recurvatum. 

CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258-5260, 5262-5263 (2014).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA issued VCAA notice to the Veteran in the form of January 2011 and June 2012 letters, which informed him of the evidence generally needed to support his claim to an increased rating for his service-connected right knee patellofemoral syndrome with instability.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  This initial VCAA notice letter was issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the Veteran's service-connected right knee conditions herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records and private medical records.

Further, the Veteran was afforded VA medical examinations pertaining to his right knee in February 2011 and June 2012, with an additional x-ray study performed at the February 2011 examination.  The Board finds that the February 2011 and June 2012 VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent clinical features of the Veteran's right knee disabilities, and are adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In his November 2013 substantive appeal to the Board, the Veteran asserted that his right knee instability had gotten worse "since first evaluated," and that "as stated previously, my rt knee has continued to get worse."  The Veteran reported he had to wear a brace on his right knee on a daily basis, and he experienced many episodes of his knees locking and giving out, which caused his knees to feel fatigued and weak and limited his daily activities.  He also reported pain, weakness and swelling, with limitations in both extension and flexion, as well as fatigue after repetitive activities, and indicated Rising from a sitting position caused pain during flare-ups. Due to this, the Veteran felt a rating of 20 percent was warranted for instability.  

The Board is cognizant that an adequate VA examination must be contemporaneous, and an examination too remote for rating purposes cannot be considered "contemporaneous."  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, the passage of time alone, without an allegation of worsening since the last VA examination, does not warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Although the Veteran's November 2013 substantive appeal alleges that his condition has worsened since he was "first evaluated," it does not clearly assert that his condition has declined since the June 2012 VA examination.  

Further, the symptoms the Veteran describes in the substantive appeal are described in substantially the same manner as in the evidence currently of record.  At his February 2011 VA examination, the Veteran reported that he needed to use his brace on a daily basis, and experienced flare-ups as often as 3 times a day, for two hours at a time.  The Veteran reported painful extension and flexion at both VA examinations, and pain on sitting at the June 2012 VA examination. The Veteran reported that his knees would "give way" at his February 2011 VA examination, and also reported weakness and fatigability.  At a December 2010 VA treatment session, the Veteran reported that he experienced pain and difficulty in using stairs.  The June 2012 VA examination specifically noted use of a brace and physical therapy "with little to no help."  For the foregoing reasons, the Board concludes that the Veteran has not put forward assertions rising to the level of a "worsening" subsequent to his June 2012 VA examination, and remand for a contemporaneous examination is not required.

With regard to the Veteran's diagnoses of record, the Board notes that the February 2011 VA examiner found that the Veteran's sole right knee diagnosis was tendonitis, which is at odds with the findings of the Veteran's VA treating physician.  See e.g. 38 C.F.R. § 4.2(noting that different examiners will not describe the same disability in the same language and it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history); 4.13(noting that when any change in diagnosis is made the aim should be reconciliation and continuation of the diagnosis or etiology upon which service connection had been granted and the rating agency should assure itself there is an actual change not merely a difference in thoroughness of examination or use of descriptive terms.).  Significantly, the present level of the veteran's disability is the primary concern in the instant claim for an increased right knee rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board finds no reason to doubt the accuracy of the clinical observations, findings concerning the range of motion, strength testing or other objective results reached by the examiner.  Furthermore, even if the changed diagnosis reflected a new condition, all symptoms will be considered as part of the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  For this reason, the Board concludes that the VA examinations of record are adequate for the purpose of evaluating the Veteran's current rating.   

The Board is not aware of, and the Veteran has not suggested the existence of, any additional evidence not yet received that is pertinent to the Veteran's right knee through the period on appeal.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Rules pertaining to increased evaluation for knee disabilities 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (discussing the evaluation of arthritis).  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.   The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability. However, only when the limitation of motion of the joint is non-compensable under the Schedule for Rating Disabilities is a 10 percent rating to be assigned for each major joint affected by limitation of motion.  A veteran is not entitled to separate compensable disability awards for otherwise noncompensable limitations of motion (under Diagnostic Code 5003) and for compensable limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71 , Plate II (2012).  Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.    

The other diagnostic codes available for evaluation of musculoskeletal knee disabilities include the following:

Ankylosis of the knee, evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a; 

Subluxation and lateral instability, evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a;

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, evaluated under Diagnostic Code 5258.  38 C.F.R. § 4.71a; and

Removal of semilunar cartilage, evaluated under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

III.  Entitlement to increased schedular evaluations for patellofemoral syndrome and instability of the right knee 

The Veteran's service-connected patellofemoral syndrome of the right knee has currently been assigned an evaluation of 10 percent under Diagnostic Code 5260, which encompasses limitations of flexion.  A separate evaluation of 10 percent has been assigned under Diagnostic Code 5257, which encompasses recurrent subluxation or lateral instability of the knee.  Both evaluations became effective April 21, 2007, the day after the Veteran left military service.

The Veteran was seen for a neurological consultation with a non-VA physician regarding his migraine condition in October 2010.  The Veteran was stated to be taking "Tramadol prn (for knee)."  On examination, the Veteran had normal tone and strength in all extremities, reflexes were normoactive and symmetric, and the Veteran's gait was unremarkable, with normal base and steps, and no ataxic features.

In an October 2010 VA treatment session, the Veteran reported chronic pain in his knees, worse in his right knee than the left, ongoing for four years or longer.  The right knee sometimes popped, and had a give way sensation.

A November 2010 VA MRI of the right knee found minimal chondromalacia along the inner aspect of the medial femoral condyle, and the medial facet of the patella.  No significant joint effusion, bone edema, fracture, or subluxation were seen.

A VA orthopedic surgery consultation of December 2010 indicated that the Veteran complained of chronic pain in both knees, which had lasted for the past few years, with right knee pain worse than that in the left.  Intermittent popping and give way sensation in the right knee was reported.  Both knees were normal on x-ray imaging.  The consulting orthopedist observed that no history of locking in the knees or instability had been recorded, and range of motion was normal for the Veteran's mesomorphic constitution.

A VA physical medicine rehabilitation note of December 2010 observed that the Veteran was currently taking Ibuprofen for pain control, and was currently using a right knee brace.  The Veteran reported that his right knee pain had begun in 2006, after falling off a wall, and that his left knee pain had started "off and on" over the last 2-3 years, with no inciting injury.  Pain was intermittent in both knees, 3 out of 10 in one knee and 4-5 out of 10 in the other.  (This note identified both as the "left" knee, presumably as the result of a typographical error.)  Pain was worse with prolonged standing, going up and down stairs, flexion, and extension.  Flexion and extension would increase pain, and the Veteran would experience a "pop" on standing from a prolonged sitting position.  No "catching" was reported.  On examination, the Veteran's knees showed no effusion, erythema, or excessive heat, and were nontender to palpation.  Range of motion was 0-100 in the right knee, limited by pain.  Sensation was normal to light touch bilaterally, and anterior drawer, posterior drawer, joint line tenderness, and McMurray's sign were all negative.  The Veteran was assessed with bilateral knee arthralgia, likely due to chondromalacia patellar/patellofemoral syndrome.  Bilateral patellofemoral stabilization braces were prescribed.

A VA physical therapy note of December 2010 showed active range of motion of the right knee of 0 to 100 degrees, with muscle strength grossly normal, and gait within functional limits.  Pain was reported to be 3-4 out of 10, and occurred at an unspecified point on range of motion.  

A January 2011 VA treatment record noted chondromalacia of the patella and indicated the Veteran was measured for patellofemoral knee brace.  The prosthetist indicated the veteran had pain in the knee and lax patella.  

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he had been diagnosed with joint instability, patellofemoral pain syndrome, and chondromalacia of the patella.  Symptoms endorsed by the Veteran included weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, pain, and dislocation.  Swelling, heat, redness, deformity, drainage and effusion were denied.  Flare-ups as often as 3 times per day, lasting 2 hours and causing pain at 5 out of 10 (10 being the worst) were reported.  Flare-ups could be precipitated by physical activity or occur spontaneously, and would be alleviated by Motrin.  During a flare-up, the Veteran would experience pain on walking and standing, with limitation of range of motion of the knee due to pain.  The Veteran further reported that he needed knee braces on both knees for ambulation and standing on a daily basis.  Incapacitation within the past 12 months was denied.  Overall, the Veteran reported that he experienced an inability to walk or stand for prolonged periods of time.

The February 2011 VA examiner observed that the Veteran walked with an antalgic gait due to right knee pain, with a normal tandem gait.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  Per the examiner, the Veteran did not require any assistive device for ambulation.

Examination of the right knee found instability and tenderness, but no signs of edema, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  No subluxation was observed.  No locking pain, genu recurvatum, crepitus, or ankylosis was observed.  The anterior and posterior cruciate ligaments stability test of the right knee was normal, but the medial and lateral cruciate ligaments stability test of the right knee found slight instability.  The medial and lateral meniscus test of the right knee was abnormal with a slight degree of severity.  The range of motion of the right knee was 140 degrees flexion with pain at 140 (140 is normal), and 0 degrees extension with pain at 5 degrees (0 is normal).  Repetitive motion was possible and there was no change in the range of motion and no additional degree of limitation after repetition.  The joint function on the right was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray imaging of the right knee found no abnormality.

The February 2011 VA examiner diagnosed the Veteran with right knee tendonitis.  In an addendum opinion request, the RO noted that "right knee instability" and "right knee patellofemoral pain syndrome" were VA-established diagnoses for the right knee.  The RO asked the examiner to clarify whether the diagnosis of right knee tendonitis was a progression of the established diagnoses, or a new condition.  In his addendum opinion, the VA examiner checked boxes for both patellofemoral pain syndrome, and for knee instability, indicating that the diagnosis of right knee tendonitis constituted the correction of a previous erroneous diagnosis.  In both cases, the rationale provided was that the examiner had been "unaware it was a VA diagnosis."

The Veteran was afforded an additional VA examination in June 2012.  On examination, the range of motion of the right knee was 90 degrees flexion with pain at 90 (140 is normal) and 0 degrees extension with no objective evidence of painful motion (0 is normal).  Muscle strength was normal on examination.  No additional limitation of motion after repetitive motion tested was measured, though the examiner recorded that the Veteran had shown less movement than normal and pain on movement after repetitive motion testing.  Tenderness to palpation was not found.  Stability and strength testing findings were normal, and no evidence or history showed recurrent patellar subluxation or dislocation.  The examiner indicated that the impact of the Veteran's right knee disability on his ability to work would be a limitation in standing and walking.

The June 2012 VA examiner found that the Veteran's right knee MRI, as referenced in December 2010 VAMC treatment notes, had shown bilateral normal knees.  The examiner noted that tendonitis would have a normal MRI, and stated that the February 2011 VA examiner had changed the Veteran's right knee diagnosis from patellofemoral pain syndrome with instability to tendonitis, as a correction of a
previously erroneous diagnosis.

In his November 2013 substantive appeal to the Board, the Veteran asserted that his right knee symptoms had had worsened since first evaluated, and he was now wearing a brace on an everyday basis due to instability and pain.  The Veteran experienced "many episodes" of his knees locking and giving out, and he would have to stop to regain his balance when these episodes occurred.  Both knees were weak, painful, and experienced swelling, and the Veteran's daily activities were limited.  The Veteran asserted that the instability of his right knee warranted an evaluation of at least 20 percent.  Moreover, a separate evaluation of at least 20 percent was warranted due to limitations in extension and flexion of the right knee.  Repetitive activities caused fatigue, and rising from a sitting position would cause pain during flare-ups.  Activities that caused stooping, climbing, or bending, including the use of ladders or stairs, took additional time.

As noted above, the Veteran's right knee disability has currently been assigned an evaluation of 10 percent under Diagnostic Code 5260, for limitation of flexion of a leg.  A 10 percent disability rating is appropriate under this Code when flexion is limited to 45 degrees.  A higher, 20 percent, rating is not warranted unless there is flexion limited to 30 degrees.  The highest available rating, 30 percent, requires a limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  During the appellate period, the Veteran's left knee flexion had never been measured at less than 90 degrees, even in consideration of symptoms such as pain, fatigability, lack of endurance, weakness, and incoordination.  

The Board has considered whether or not the application of 38 C.F.R. § 4.59 and Burton might entitle the Veteran to a 20 percent, or a 30 percent rating, even though he does not meet the criteria stated in the rating schedule for Diagnostic Code 5260.  However, although the Veteran has reported right knee pain in VA examination and treatment sessions, as well as lay statements, no examiner or treating physician has observed evidence of painful motion on flexion short of 90 degrees.  The examiners considered the effect of repetitive motion and even then found flexion limited at most to 90 degrees.  In other words, the Board finds that his functional loss from pain and other Deluca factors does not more nearly approximate the criteria necessary for a rating in excess of 10 percent.  See Mitchell, supra., 38 C.F.R. § 4.40, 4.45.

As noted above, VA General Counsel Opinion VAOPGCPREC 9-04 states that separate ratings for flexion and extension are appropriate "when a veteran has both a limitation of flexion and a limitation of extension."  Although separate ratings may be assigned under Code 5260 (for limitation of flexion) and 5261 (for limitation of extension), here there is little evidence that the Veteran experiences a compensable limitation of extension.  The Veteran's active range of motion in the right knee was 0 through 100 degrees at a December 2010 physical therapy session.  His right knee extension was measured at 0 degrees at VA examinations of February 2011 and June 2012, which represents normal knee extension.  38 C.F.R. § 4.71, Plate II.  At the February 2011 VA examination, objective evidence of painful motion was observed at 5 degrees of extension; however, no objective evidence of painful motion on extension was observed at the June 2012 VA examination.  The Veteran reported painful extension at his December 2010 VA rehabilitation evaluation, with a "popping" sensation on standing.  Active range of motion in the right knee was measured at 0 through 100 degrees in this session, with pain noted but the range of pain-free motion not specified.  The Veteran also reported limitations in extension in his substantive appeal.  

It is significant that, throughout the period on appeal, the Veteran's extension of the right knee had been intact up to five degrees, even in consideration of symptoms such as pain, fatigability, lack of endurance, weakness, and incoordination.  In fact, on only one occasion (in February 2011) was objective evidence of pain on extension observed (at five degrees).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran has had no physical or mechanical limits in right leg extension during the period on appeal, but has experienced the onset of pain at 5 degrees of extension, and this pain has caused functional loss at 5 degrees of extension.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under Diagnostic Code 5261, the Veteran is entitled only to a noncompensable rating when extension is limited to 5 degrees; a compensable evaluation requires extension limited to 10 degrees or greater.  

The Board also has considered whether a separate compensable rating for left knee extension could be assigned pursuant to 38 C.F.R. § 4.59 and Burton, supra, based on painful motion.  Even considering the effects of pain, weakness, etc, the evidence of record does not indicate that the Veteran has limitations of extension, or functional loss of extension due to DeLuca factors, beyond 5 degrees.  In fact, the examinations tested the range of motion after repetitive motion and noted no additional functional loss.  Furthermore, 38 C.F.R. § 4.59 makes clear that the assignment of a minimal compensable rating based on painful motion is for application "for the joint" rather than for distinct joint motions.  As the right knee joint is already compensably rated for limitation of flexion, the assignment of a separate rating in excess of 0 percent under 38 C.F.R. § 4.59 and Burton is not appropriate.  38 C.F.R. § 4.59.  See also Hicks v. Brown, 8 Vet. App. 417; Lichtenfels, 1 Vet. App at 488.  Accordingly, a separate compensable evaluation for limitation of extension under Diagnostic Code 5261 is not warranted at this time. 

The Veteran is also currently assigned an evaluation of 10 percent under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Diagnostic Code 5257 provides for an evaluation of10 percent for a knee with slight recurrent subluxation or lateral instability, 20 percent for a knee with moderate recurrent subluxation or lateral instability, and an evaluation of 30 percent for a knee with severe recurrent subluxation or lateral instability.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for recurrent right knee instability or subluxation.  The Board acknowledges that the Veteran has consistently complained of pain and weakness of the knee throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Moreover, the Board notes that the Veteran has been prescribed a brace for both knees.

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against a rating for instability or subluxation of the right knee in excess of 10 percent.  On VA examination in February 2011, meniscus and ligament stability testing found only slight abnormalities.  On VA examination in June 2012, stability and strength testing findings were normal.  Signs of subluxation or dislocation have not been observed on medical imaging.  Given the lack of significant objective evidence, the Veteran's instability does not more nearly approximate the "moderate" instability required for an evaluation of 20 percent under Diagnostic Code 5257, nor the "severe" instability that would warrant an evaluation of 30 percent.

Thus, as the criteria for a disability evaluation in excess of 10 percent for the Veteran's service-connected limitation of flexion in the right knee due to patellofemoral syndrome have not been met, this portion of the Veteran's appeal is denied.  In addition, the evidence of record does not support a rating greater than the 10 percent evaluation currently assigned for instability of the right knee; with regard to an increased evaluation on this basis, therefore, the Veteran's appeal is denied.

The Board also considered whether compensable evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities, or alternative evaluations that would afford the Veteran a higher rating.  With regard to Diagnostic Code 5258, which awards an evaluation of 20 percent for a dislocated semilunar cartilage with frequent locking pain and effusion into the joint, the Board acknowledges that the Veteran endorsed symptoms of dislocation at his February 2011 VA examination.  However, no other evidence within the record indicates that the Veteran has experienced dislocation of the semilunar cartilage.  The Veteran's own report that he had experienced dislocation is afforded little weight, insofar as diagnosing a particular disorder of the knee requires specialized medical knowledge beyond that of the lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, no lay or medical evidence of record indicates that the Veteran has experienced effusion.  The Veteran reported that he experiences locking of the right knee at his February 2011 VA examination, and reported frequent locking with swelling in his November 2013 substantive appeal to the Board.  The Veteran is competent to report these symptoms, as they are observable by a lay person.  See Layno, supra at 469.  However, no locking or effusion were observed at VA treatment sessions of October and December 2010, nor at VA examinations of February 2011 or June 2012.  Further, the Veteran's November 2010 MRI found only minimal chrondomalacia, and no significant effusion.  The Veteran's February 2011 x-ray found no abnormality of the right knee.  The Board concludes that the Veteran has not had a dislocated semilunar cartilage with frequent locking pain and effusion into the joint during the period on appeal, and Diagnostic Code 5258 is inapplicable.  The objective medical evidence, in this regard, has greater probative value than the Veteran's account.

There is no evidence of ankylosis of the knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of genu recurvatum under Diagnostic Code 5263.
  
IV.  Extraschedular consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected right knee disabilities have been productive of pain, limited motion, difficulty in standing, sitting, and walking, and functional impairment throughout the period on appeal.  The regulations expressly consider pain, limitation of motion, and functional impairment.  The regulations also expressly contemplate interference with sitting, standing, and locomotion.  38 C.F.R. § 4.45 (f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning an evaluation under the Diagnostic Codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). With regard to the first prong of Thun, therefore, the Board finds that all of the Veteran's symptoms have been contemplated by the current Diagnostic Codes. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.







ORDER

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.


REMAND

A preliminary review of the record discloses that an addendum VA medical opinion must be obtained before the Veteran's claim of entitlement to service connection for a left knee disability can be adjudicated. 

Specifically, the June 2012 VA examination concluded the left knee diagnosis was simply a "left knee strain" and opined that it was less likely than not due to the service-connected right knee.  The rationale given was that an MRI referenced in a December 6, 2010 VA treatment note had shown both knees to be normal.  The examiner further stated that the Veteran's right knee was diagnosed with tendonitis which would have a normal MRI.

However, the December 6, 2010 VA treatment note reviewed a November 2010 MRI, which had found minimal chrondromalacia along the inner aspect of the medial femoral condyle and medial facet of the patella in the right knee, and mild hypertrophy and signal changes in the cartilage at the apex and medial facet of the patella in the left knee. The Veteran's treating resident and attending physician assessed the Veteran with "bilateral knee arthralgia, likely due to chrondromalacia patellar/patellofemoral syndrome."  Moreover, the "chief complaint/reason for consult" field in this note observed that an "MRI of knees shows chrondromalacia patellae in both knees."

Furthermore, the June 2012 VA examiner did not address the Veteran's contention, in his November 2013 substantive appeal, that his right knee condition had caused him to "overcompensate" with his left knee, and this led to his current left knee condition or discuss medical evidence reflecting the Veteran had an altered gait.  In light of the above, further examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After any records requested above have been obtained, contact the examiner who conducted the June 2012 VA examination (or, if this examiner is unavailable, a suitable replacement), and ask the examiner to prepare an addendum to the June 2012 medical opinion.  The examiner should be afforded access to the claims file and this remand order, and the addendum opinion must indicate review of both.

The examiner should provide an opinion as to the following:

a) Whether it is at least as likely as not (50% or greater probability) that the Veteran's has a left knee disability proximately due to or the result of the Veteran's service-connected right knee condition.

The examiner should comment on the November 2010 MRI noting mild hypertrophy and signal changes in the cartilage at the apex and medial facet of the patella in the left knee and VA treatment records assessing chrondomalacia patella in both knees.

The examiner should also discuss the Veteran's lay testimony of overcompensation for his right knee and medical evidence reflecting an altered gait. 
b) Whether it is at least as likely as not (50% or greater probability) that the Veteran's left knee condition has been increased in severity by a service-connected condition right knee condition?

If so, whether medical evidence exists to establish the baseline level of the Veteran's left knee condition before aggravation.

A detailed rationale should be given for all opinions and conclusions expressed, to include diagnoses.  If an opinion cannot be rendered without resorting to speculation, the VA medical professional should explain why it would be speculative to respond.  If the examiner determines that an additional examination is necessary before an opinion can be produced, the Veteran should be scheduled for an additional examination.

2.  After undertaking any additional development deemed appropriate, including obtaining any updated treatment records, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


